Citation Nr: 1119655	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969, with awards and decorations including the Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that reopened the Veteran's claim and denied service connection for bilateral hearing loss.  In June 2010, this matter was remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma sustained in service.  Specifically, he contends that as a combat engineer, his duties included blowing up bunkers and trees to create landing zones.  He contends that he spent his entire tour in Vietnam around loud noises related to combat.

Service medical records show that on October 1966 entrance examination, no hearing loss was detected or diagnosed.  On June 1969 separation examination, no hearing test was conducted.  Service separation papers show that the Veteran's military occupational specialty was combat engineer.  Accordingly, his exposure to noise in service is consistent with his circumstances in service.  However, even if the Veteran was exposed to acoustic trauma in service, a nexus between a current disability and the in-service exposure to acoustic trauma must be shown.

Post-service private audiometric testing for employment purposes shows that in December 1983, hearing loss was detected that meets the criteria for VA benefits.  38 C.F.R. § 3.385 (2010).

On June 2007 VA audiological examination, the Veteran was diagnosed with bilateral, progressive hearing loss, greater on the right.  He reported post-service occupational noise exposure to include twenty-two years working in a battery plant with hearing protection worn in areas where it was required.  The examiner declined to provide an opinion as to the etiology of the Veteran's hearing loss, explaining that absent hearing testing on separation examination, it was not possible to attribute the Veteran's current hearing loss to military noise exposure, civilian occupational noise exposure, presbycusis, or some combinations of those factors without resort to mere speculation.

Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's bilateral hearing loss without resort to mere speculation, in June 2010 the Board remanded the Veteran's claim for an opinion as to whether the Veteran's bilateral hearing loss was related to his service.

Pursuant to the Board's June 2010 remand, the Veteran was afforded a VA audiological examination in July 2010 at which the examiner noted a pre-existing hearing loss in the left ear upon enlistment.  However, the examiner could not relate the Veteran's left ear hearing loss to service without resorting to mere speculation and opined that it was unknown whether or not military acoustic trauma caused a decrease in the pre-existing hearing loss.  The examiner was also unable to relate the Veteran's right ear hearing loss to service without resorting to mere speculation since there were no audiological evaluations upon separation from active service.  

The Board may rely on such a conclusion if the examiner explains the basis for such an opinion, bases the opinion on sufficient facts or data, and clearly identifies precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the July 2010 opinion does not show the limitations of knowledge in the medical community at large and is therefore not adequate for rating purposes.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's bilateral hearing loss is related to his service, another remand for an etiological opinion and rationale, is necessary to comply with the June 2010 remand instructions.  The examiner on remand should specifically reconcile the opinion with the June 2007 and July 2010 VA opinions and any other opinions of record and comment on the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in February 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2009.

2.  Schedule a VA audiology examination to determine the nature and etiology of any current bilateral hearing loss.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the June 2007 and July 2010 VA opinions.  All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral hearing loss.

(b)  Is it at least as likely as not (50 percent or more probability) that any bilateral hearing loss was incurred in or is due to or the result of the Veteran's service, including any in-service acoustic trauma from multiple explosions as a combat engineer?  The examiner must consider the Veteran's statements regarding the incurrence of bilateral hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the Veteran's current hearing problems are more likely attributable to factors unrelated to his active service, the examiner should so specifically state.

(c)  Is there clear and unmistakable evidence that any left ear hearing loss pre-existed the Veteran's entrance to active service?

(d)  If so, is it as likely as not (50 percent or more probability) that any preexisting left ear hearing loss underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

